NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
ALONZO DAY, JR.,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respon.dent-Appellee.
§
2012-7035
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in 09-4491, Judge Robert N. Davis.
ON MOTION
Before RADER, Chief Judge, and GAJARSA and REYNA,
Circuit Judges.
PER CURIAM.
0 R D E R
A1onz0 Day, Jr. responds to the court's order directing
him to show cause why his appeal should not be dismissed
as untimely The Secretary of Veterans Aff`airs requests

DAY V. DVA 2
that this court waive the requirements of Federal Circuit
Rule 27(f) and moves to dismiss the appeal as untin1ely.
The Court of Appea1s for Veterans Claims entered
judgment in this case on August 16, 2011. Mr. Day filed
his notice of appeal on October 24, 2011, 69 days after
entry of judgment
Any appeal of the judgment had to be received by the
Court of Appeals for Veterans Claims within 60 days of
the date of entry of judgment 38 U.S.C. § 7292(a);
28 U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1). The statutory
deadline for taking an appeal to this court is jurisdictional
and mandatory. See Bowles v. Russell, 551 U.S. 205
(2007). As such, this court "has no authority to create
equitable exceptions to jurisdictional requirements," even
if such “rigorous rules . . . are thought to be inequitable[.]"
Id. at 214.
Accordingly, *
IT ls 0RDERE1:) THA'r:
(1) The requirements of Federal Circuit Ru1e 27 (i) are
waived.
(2) The motion to dismiss is granted
FOR THE COURT
HAR 2 2 2012 fs/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Alonzo Day, Jr.
Elizabeth A. Speck, Esq.
s25
ISSUED AS A MANDATE: MAR 2 2 2012
FlLED
U.S. COURT 0F APFEALS FOB
THE FEDERAl. C|HCU[T
HAR 22 2012
JAN HOHBAL¥
Cl.ERK